IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-70,461-01


EX PARTE JERRY LANE JUREK, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 6404 IN THE 24TH DISTRICT COURT

FROM DEWITT COUNTY



 Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of capital murder
and sentenced to death. This Court affirmed Applicant's conviction and sentence on direct appeal.
Jurek v. State, 522 S.W.2d 934 (Tex. Crim. App. 1975). His conviction was then reversed, and he
was granted a new trial. Jurek v. Estelle, 623 F.2d 929 (5th Cir. 1980) (en banc). Later, venue was
transferred to Victoria County, where Applicant pleaded guilty to capital murder in cause number
81-10-10,415 and was sentenced to imprisonment for life. He did not appeal his conviction. 
	On July 1, 2008, Applicant filed an application for a writ of habeas corpus in DeWitt County. 
Applicant, however, was convicted in Victoria County, and there is no indication from the record
that venue was returned to DeWitt County after he was convicted. See Tex. Code Crim. Proc. art.
31.08, § 1(a). "An application for a writ of habeas corpus filed after a final conviction in a felony
case, other than a case in which the death penalty is imposed, must be filed with the clerk of the court
in which the conviction being challenged was obtained . . . ." Tex. Code Crim. Proc. art. 11.07, §
3(b). Accordingly, this application is dismissed.  

Filed: September 10, 2008
Do not publish